FILED
                            NOT FOR PUBLICATION                              APR 11 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 08-50447

               Plaintiff - Appellee,              D.C. No. 5:04-cr-00067-SGL

  v.
                                                  MEMORANDUM *
DANIEL BEKELE ARAYA, a.k.a. SEAL
A,

               Defendant - Appellant.



                    Appeal from the United States District Court
                        for the Central District of California
                    Stephen G. Larson, District Judge, Presiding

                              Submitted April 5, 2011 **

Before:        B. FLETCHER, CLIFTON, and BEA, Circuit Judges.

       Daniel Bekele Araya appeals from the 42-month sentence imposed

following his guilty-plea conviction for trafficking in contraband cigarettes, in

violation of 18 U.S.C. § 2342(a), and smuggling goods into the United States, in


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
violation of 18 U.S.C. § 545. We have jurisdiction under 28 U.S.C. § 1291, and

we affirm.

       Araya contends that counsel was ineffective for failing to inform the

government of his intent to plead guilty in a timely manner. We decline to address

this claim on direct appeal as the record is insufficiently developed, and Araya’s

legal representation was not so inadequate that it obviously denied him his Sixth

Amendment right to counsel. See United States v. Ross, 206 F.3d 896, 900 (9th

Cir. 2000).

      AFFIRMED.




                                          2                                    08-50447